RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4523-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

W.H.,

          Defendant-Appellant,

and

K.W., R.C., and M.L.,

     Defendants.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF K.W.,
K.C., and K.W.,
      minors.
___________________________

                    Submitted July 15, 2020 – Decided August 11, 2020

                    Before Judges Hoffman and Currier.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Cumberland County,
            Docket No. FG-06-0013-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Anne E. Gowen, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Andrea Stickley, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor K.W. (Meredith Alexis Pollock,
            Deputy Public Defender, of counsel; Melissa R. Vance,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      Defendant W.H. appeals from the judgment of guardianship dated May

31, 2019, terminating his parental rights to his daughter K.W. (Karen), born in

2011.1 We affirm substantially for the reasons set forth by Judge Michael R.

Ostrowski in his oral opinion issued the same date.




1
   We use initials and pseudonyms to protect the family's privacy. R. 1:38-
3(d)(12). For ease of reference, we refer to W.H. as defendant.
                                                                       A-4523-18T2
                                       2
                                           I

      The relevant evidence was discussed in detail in Judge Ostrowski's

opinion. We summarize the most significant facts here. Karen has special

needs, emotional issues, learning disabilities, and a muscle disorder.      She

remained in the custody of her mother K.W. for six years. K.W. has two other

children, Kelsey born in 2013 and Kevin born in 2016, who are Karen's half-

siblings.2 Karen's father is defendant, who was incarcerated from 1989 to 1994

and from 2012 to May 2017.

      In August 2014, the Board of Social Services conducted a genetic test

confirming defendant's paternity of Karen. In June 2017, the Division of Child

Protection and Permanency (the Division) was granted custody of Karen and her

half-siblings, after K.W. tested positive for numerous drugs, and placed them

together with a foster mother. Attempting to reunify the children with K.W.,

the Division provided her with extensive services, including substance abuse

treatment, counseling, and a psychological and bonding evaluation.

      After K.W. failed to achieve sustained remission from her substance abuse

problem or secure affordable housing for the family, the Division proposed a


2
   Kelsey and Kevin are not subjects of this litigation because their biological
fathers, R.C. and M.L., along with K.W., all completed identified surrenders to
the paternal aunt.
                                                                        A-4523-18T2
                                       3
new permanency plan, which included termination of the parental rights of the

parents of all three children, to be followed by adoption by the foster mother.

The court approved the plan, with an ongoing concurrent goal of reunification.

      Meanwhile, the Division began searching for defendant in September

2017, upon learning of his release from prison. After months of attempted

contact, defendant denied he was Karen's father, notwithstanding the 2014

genetic testing.   The Division maintained sporadic contact with defendant

thereafter.

      Prior to the guardianship trial, K.W. presented her aunt as a potential

placement for her children, when the foster mother declined to adopt all three of

them. The Division acknowledged the aunt had been previously ruled out as a

placement for the children based on her "husband's criminal history," but agreed

to assess her again. The aunt confirmed her willingness to adopt all three

children, consistent with the Division's plan.

      At the surrender hearing, K.W. and Karen's half-siblings' fathers all

completed identified surrenders in favor of Karen's aunt; however, defendant

wanted to make an identified surrender to his brother, who wanted to adopt only

Karen. In previous contacts with the Division, defendant mentioned his brother

would be willing to adopt Karen but provided no contact information.


                                                                         A-4523-18T2
                                        4
       The Division explained its plan for all of the children to be placed with

K.W.'s aunt because the "children had a relationship with [her] prior to being in

placement [and] [t]he Division ha[d] started visitation[s] with her. She's had

five supervised visits at the office with the mother and she's had two

unsupervised visits with the children . . . ." Defendant’s proposed surrender to

his brother conflicted with the Division's plan.

       At the time of the guardianship trial, defendant readily admitted he was

not seeking custody of Karen and acknowledged he had only met her once in his

life. He confirmed he was incarcerated from 1989 to 1994, and again between

2012 to 2017 for failure to register as a sex offender. At the time of trial, he

was again incarcerated for failure to register.

       In his oral opinion, Judge Ostrowski reviewed the trial testimony and

evidence and determined the Division satisfied all four prongs of the best

interests test 3 by clear and convincing evidence.       The judge found the

caseworker to be a credible witness, noting her testimony was appropriate an d

consistent with the record.     In contrast, the judge found defendant to be

"significantly lacking in credibility," and gave little weight to his testimony,

noting he "couldn't keep his story straight."


3
    N.J.S.A. 30:4C-15.1(a).
                                                                         A-4523-18T2
                                         5
      Under prong one, the judge found Karen did not have a parental

relationship with defendant due to defendant's own actions and inactions. The

judge found there was "not one shred of evidence that [defendant] did anything

to involve himself in [Karen's] life other than some casual conversations with

the Division . . . and one visitation through the Division." The judge found the

Division met its burden under prong one, as Karen’s health, safety, and

development had been and would continue to be endangered by the parental

relationship with defendant.

      Addressing prong two, the judge found defendant made "precisely one

effort, one step in the right direction" to eliminate the harm facing Karen, and

that was the one visit. Defendant "wanted nothing to do with the Division, was

unwilling to engage in Division services[, and] was unwilling to address any

issues . . . ." The judge further found defendant avoided the Division "like the

plague."

      The judge found the caseworker provided defendant with the Division's

contact information and attempted to reach out to him with the only information

she had, which was a post office box. The judge further found defendant had

"adequate notice of [a scheduled] psychological and bonding evaluation," but

did not show. The judge found the Division met its burden under prong two that


                                                                        A-4523-18T2
                                       6
defendant was unwilling and unable to eliminate the harm facing Karen. The

judge also found defendant's transient lifestyle made "it extremely hard to

provide a healthy, permanent, stable home for the child."

      Under prong three, the judge found the Division made reasonable efforts

to provide services to defendant; in contrast, defendant did not make any effort

to involve his family until as late as January 2019 for them to be considered as

a placement option for Karen. The judge noted that K.W. availed herself to the

court, attended numerous hearings, and engaged in services to some extent.

Based on the Division’s willingness to provide K.W. with services, the judge

found that if defendant had been amenable to services, they would have been

provided to him. The judge found, through the caseworkers' efforts to stay in

touch with defendant, that the Division made reasonable efforts to provide

services to defendant, "with the little sparse information" it received from him.

Defendant chose to make himself scarce and not take advantage of the services

offered by the Division. The judge therefore concluded the Division had met its

burden under prong three.

      Addressing prong four, the judge found defendant "is a stranger" to Karen,

noting "there is no relationship there." Thus, she would suffer irreparable harm

"by continuing and for an indeterminate period of time" waiting for defendant,


                                                                         A-4523-18T2
                                       7
"who refuses to engage with the Division." The judge took special note of the

fact that defendant "clearly indicated that he was not seeking custody of

[Karen]." The judge found the Division met its burden under prong four and

that based on the totality of circumstances, termination of parental rights would

not do more harm than good.

      In reaching his conclusion, the judge stressed that his findings were not

dependent on whether Karen's current placement was "ultimately the appropriate

place for this child to end up." He noted that Karen's former resource home and

the paternal relatives were also potential placements, and that "this may very

well be subject to a hearing under a different docket and under a different setting

where these issues do become relevant, not to the four prongs, but relevant to

the permanency and best interest of the child in a context of permanency and

placement."

      Having concluded the Division established the four prongs of the best

interests test by clear and convincing evidence, the judge entered the judgment

of guardianship under review. This appeal followed. On appeal, defendant

raises the following points of argument for our consideration:

      I.      THE COURT ALLOWED THE OTHER PARENTS TO
              SURRENDER TO THE MATERNAL AUNT AT
              PROCEEDINGS FROM WHICH THE DEFENDANT WAS
              EXCLUDED. FURTHER, DURING THE SURRENDERS,

                                                                           A-4523-18T2
                                        8
      THE STATE FAILED TO DISCLOSE TO THE COURT
      THAT THE MISSING DEFENDANT’S LITIGATION
      GOAL WAS INCONSISTENT WITH ADOPTION BY THE
      MATERNAL AUNT. THE SURRENDER PROCEEDINGS
      VIOLATED DUE PROCESS: [DEFENDANT] HAD A
      RIGHT TO BE HEARD PRIOR TO COURT ACTION THAT
      WOULD IMPERIL HIS ABILITY TO DEFEND HIS CASE.

      A.   Due process required the court to give [defendant] an
           opportunity to be heard before it accepted the co-
           defendants' surrenders to the maternal aunt.

      B.   Whether plain error, preserved error, or error resulting
           from ineffective assistance of counsel, the
           constitutional violation requires reversal.

              1. Because the trial court was well aware of the
                 legal risk inherent in proceeding without
                 [defendant, he] should not be penalized for
                 failing to perfectly preserve the due process
                 argument.

              2. Alternatively, to the extent [defendant's] attorney
                 failed to adequately intervene on his client’s
                 behalf, his representation was constitutionally
                 ineffective.

II.   A COURT MAY TERMINATE A PARENT’S RIGHTS
      ONLY IF THE STATE CLEARLY AND CONVINCINGLY
      PROVES THAT [THE DIVISION] MADE “REASONABLE
      EFFORTS” TOWARD REUNIFICATION AND ONLY IF
      THE COURT HAS CONSIDERED “ALTERNATIVES TO
      TERMINATION.” WHERE [THE DIVISION] DELAYED
      IN NOTIFYING [DEFENDANT] THAT [KAREN] WAS IN
      FOSTER CARE, REFUSED TO LET HIM VISIT HER FOR
      MORE THAN EIGHT MONTHS, REFUSED TO
      EVALUATE HIS RELATIVES, AND FAILED TO
      DISCLOSE THEIR EXISTENCE TO THE COURT BEFORE

                                                                  A-4523-18T2
                                9
             THE OTHER PARENTS SURRENDERED, THE STATE
             FAILED TO MEET ITS BURDEN OF PROOF.

      III.   THE COURT VIOLATED THE MANDATE OF PRONG 4
             WHEN IT OPTED TO DEFER TO A FUTURE
             PROCEEDING -- FROM WHICH [DEFENDANT] WOULD
             BE EXCLUDED -- ANY COMPARISON OF THE HARMS
             AND BENEFITS TO [KAREN] FROM (A) BEING
             ADOPTED BY THE MATERNAL AUNT (THE
             VIRTUALLY CERTAIN RESULT OF A TERMINATION
             JUDGMENT) AND (B) FOREGOING AN OPPORTUNITY
             TO LIVE WITH HER PATERNAL FAMILY (AS SHE
             COULD HAVE DONE, IF TERMINATION WERE
             DENIED).

      IV.    IF THIS COURT DOES NOT REVERSE THE
             GUARDIANSHIP      JUDGMENT,   [DEFENDANT]
             RESPECTFULLY MOVES FOR A REMAND SO HE CAN
             SEEK RELIEF FROM JUDGMENT IN THE TRIAL
             COURT. (NOT RAISED BELOW.)

                                        II

      Parents have a constitutionally protected right to enjoy a relationship with

and to raise their children. N.J. Div. of Youth and Family Servs. v. G.L., 191
N.J. 596, 605 (2007). "[T]erminations should be granted sparingly and with

great caution because they irretrievably impair imperative constitutionally-

protected liberty interests and scores of centuries of societal family constructs."

N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 553 (2014). However,

a parent's rights are not absolute. Ibid.   "Because of its parens patriae

responsibility, the State may terminate parental rights if the child is at risk of

                                                                           A-4523-18T2
                                       10
serious physical or emotional harm or when necessary to protect the child's best

interests." Id. at 553-54.

      In order for the State to terminate parental rights, it must satisfy the

following prongs of the "best interests of the child" test by clear and convincing

evidence:

               1) The child's safety, health or development has
                  been or will continue to be endangered by the
                  parental relationship;

               2) The parent is unwilling or unable to eliminate the
                  harm facing the child or is unable or unwilling to
                  provide a safe and stable home for the child and
                  the delay of permanent placement will add to the
                  harm. Such harm may include evidence that
                  separating the child from his resource family
                  parents would cause serious and enduring
                  emotional or psychological harm to the child;

               3) The division has made reasonable efforts to
                  provide services to help the parent correct the
                  circumstances which led to the child's placement
                  outside the home and the court has considered
                  alternatives to termination of parental rights; and

               4) Termination of parental rights will not do more
                  harm than good.

               [N.J.S.A. 30:4C-15.1a.]

The four prongs "are not discrete and separate; they relate to and overlap with

one another to provide a comprehensive standard that identifies a child's best


                                                                          A-4523-18T2
                                       11
interests," with parental fitness being the critical issue. In re Guardianship of

K.H.O., 161 N.J. 337, 348 (1999).       The considerations involved are fact-

sensitive and require particularized evidence that address the specific

circumstances present in each case. Ibid.

      Our review of Judge Ostrowiski's decision is limited. See N.J. Div. of

Youth & Family Servs. v. M.M., 189 N.J. 261, 278-79 (2007). We will not

disturb a trial judge's factual findings so long as they are supported by

substantial credible evidence. R.G., 217 N.J. at 552. We defer to the judge's

evaluation of witness credibility, and to his expertise in family court matters.
Id. at 552-53; Cesare v. Cesare, 154 N.J. 394, 411-13 (1998).

      Having reviewed the record in light of those legal standards, we find that

Judge Ostrowski's factual findings are supported by substantial credible

evidence, and he reached correct legal conclusions based on those findings.

After reviewing the record with these standards in mind, we find no merit in any

of defendant's arguments concerning the four prongs of the best interests test.

We are satisfied that Judge Ostrowski's factual findings as to each prong are

supported by substantial credible evidence in the record, and his thorough

opinion amply addressed the issues. R.G., 217 N.J. at 522.




                                                                         A-4523-18T2
                                      12
      We add these final comments. For months, the Division attempted to

contact defendant, but he failed to respond or cooperate with the Division’s

efforts to schedule evaluations, and schedule weekly visits with Karen. The

record reveals defendant has met Karen only once and he does not seek custody

of her. Defendant simply has no relationship with Karen, who is now ten years

old. Defendant's attempted surrender of his parental rights to his brother would

only serve to undermine the Division's plan. Defendant dodged the Division for

months and delayed providing his brother's contact information.

      During the course of trial, Karen's half-siblings were removed from their

original resource parent and placed with the maternal aunt. After the trial court

entered its judgment, Karen's half-siblings were removed from the maternal

aunt's home and returned to their previous resource home. Karen continues to

remain with the maternal aunt.

      Termination of parental rights may occur even if a child does not have a

certain, permanent placement. When a termination action is based on parental

unfitness rather than bonding, the proper inquiry under the fourth prong focuses

on the child's need for permanency and the parent's inability to care for him or

her in the foreseeable future. N.J. Div. of Youth & Family Servs. v. B.G.S., 291
N.J. Super. 582, 593 (1996).      Here, the child had at least two possible


                                                                         A-4523-18T2
                                      13
placements. Termination did not cut off a permanent placement for this child.

We see no reason to disturb the judge's rulings. The issue of whom will

ultimately adopt Karen is a separate proceeding, unrelated to our determination

that the record supports the judge's decision to terminate defendant's parental

rights.

      Any arguments not specifically addressed lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-4523-18T2
                                      14